Exhibit 10.6

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 15,
2020, by and among LiveXLive Media, Inc., a Delaware corporation (the
“Company”), Harvest Small Cap Partners, L.P., a Delaware limited partnership
(“Harvest LP”) and Harvest Small Cap Partners Master, Ltd., a Delaware
corporation (“Harvest Ltd.” and together with Harvest LP, collectively, the
“Buyer”).

 

RECITALS:

 

A. In connection with the Securities Purchase Agreement dated as of July 2,
2020, as amended on July 30, 2020 between the Company and No Street Capital LLC
(as such may be further amended, the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell to the Buyer or, if applicable,
at the time, the Holder, (i) the subordinated secured convertible note (the
“Convertible Note”) which shall be convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock,” as converted, the
“Conversion Shares”) in accordance with the terms of the Convertible Note, and
(ii) 800,000 shares of Common Stock (the “Subscription Shares”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the
Securities Purchase Agreement.

 

B. To induce the Buyer to execute and deliver the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a) “Additional Effective Date” means the date the Additional Registration
Statement is declared effective by the SEC.

 

(b) “Additional Effectiveness Deadline” means the date which is the earlier of
(x) (i) in the event that the Additional Registration Statement is not subject
to a full review by the SEC, forty-five (45) calendar days after the earlier of
the Additional Filing Date and the Additional Filing Deadline or (ii) in the
event that the Additional Registration Statement is subject to a full review by
the SEC, ninety (90) calendar days after the earlier of the Additional Filing
Date and the Additional Filing Deadline and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Additional Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Additional Effectiveness Deadline falls on a Saturday, Sunday or any other
day that the SEC is closed for business, the Additional Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.

 



 

 

 

(c) “Additional Filing Date” means the date on which the Additional Registration
Statement is filed with the SEC.

 

(d) “Additional Filing Deadline” means if the Cut Back Securities are required
to be included in any Additional Registration Statement, thirty (30) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold.

 

(e) “Additional Registrable Securities” means, (i) any Cut Back Securities not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Common Stock, or the Cut Back
Securities, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.

 

(f) “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale of any Additional Registrable Securities.

 

(g) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

(h) “Cut Back Securities” has the meaning set forth in Section 3(c).

 

(i) “Effective Date” means the Initial Effective Date and the Additional
Effective Date, as applicable.

 

(j) “Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

(k) “Filing Date” means the Initial Filing Date and the Additional Filing Date,
as applicable.

 

(l) “Filing Deadline” means the Initial Filing Deadline and the Additional
Filing Deadline, as applicable.

 

(m) “Holder” means the holder or holders, as the case may be, from time to time
of Registrable Securities.

 

(n) “Initial Effective Date” means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(o) “Initial Effectiveness Deadline” means the date which is the earlier of (x)
(i) in the event that the Initial Registration Statement is not subject to a
full review by the SEC, forty-five (45) calendar days after the Initial Filing
Deadline, or (ii) in the event that the Initial Registration Statement is
subject to a full review by the SEC, ninety (90) calendar days after the Initial
Filing Deadline, and (y) the fifth (5th) Business Day after the date the Company
is notified (orally or in writing, whichever is earlier) by the SEC that such
Initial Registration Statement will not be reviewed or will not be subject to
further review; provided, however, that if the Initial Effectiveness Deadline
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the Initial Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

 



2

 

 

(p) “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

 

(q) “Initial Filing Deadline” means as soon as reasonably practical after the
Closing Date (as defined in the Securities Purchase Agreement), but in any event
within thirty (30) days after the Closing (as defined in the Securities Purchase
Agreement).

 

(r) “Initial Registrable Securities” means (i) all shares of Common Stock issued
or issuable upon conversion in full of the Convertible Note (assuming the
Convertible Note is converted in full without regard to any conversion
limitations therein), (ii) the Subscription Shares, and (iii) any securities of
the Company issued or issuable with respect to the Common Stock, the
Subscription Shares, or Conversion Shares as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise without
regard to any limitations on conversion of the Convertible Note.

 

(s) “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale of the Initial Registerable Securities.

 

(t) “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

(u) “Principal Market” means the Nasdaq Capital Market or such other Trading
Market where the Common Stock is then listed or quoted.

 

(v) “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(w) “Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

 

(x) “Registration Statement” means the Initial Registration Statement and the
Additional Registration Statement, as applicable, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.

 



3

 

 

(y) “Required Registration Amount” means (i) with respect to the Initial
Registration Statement, the number of shares of Common Stock issued or to be
issued pursuant to the Convertible Note and including the Subscription Shares,
or such lesser amount as required by the SEC pursuant to Rule 415, and (ii) with
respect to Additional Registration Statements all Additional Registrable
Securities to be filed, in each case subject to any cutback set forth in Section
3(c). In the event there are cutbacks as provided for in Section 3(c), cutback
preference shall be given in the following priority: (x) first, to the
Conversion Shares, and (y) second, to the Subscription Shares.

 

(z) “Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC providing for offering securities on a
continuous or delayed basis.

 

(aa) “SEC” means the United States Securities and Exchange Commission.

 

(bb) “Trading Day” means a day on which the Principal Market is open for
trading.

 

(cc) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE American, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange or the Principal Market (or any successors to any of the
foregoing).

 

(dd) “Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an underwritten offering and not as part of such
dealer’s market-making activities.

 

(ee) “Underwriters’ Maximum Number” shall mean, for any Piggyback Registration,
that number of securities to which such registration should, in the opinion of
the managing Underwriter(s) of such registration, in the light of marketing
factors (including an adverse effect on the per share offering price), be
limited.

 

2. REGISTRATION.

 

(a) Filing and Effectiveness of the Registration Statement. On or prior to each
Filing Deadline, the Company shall prepare and file with the SEC a Registration
Statement on Form S-1, or, if the Company is then eligible, on Form S-3 covering
the resale of all of the Registrable Securities. The Registration Statement
prepared pursuant hereto shall register for resale at least the number of shares
of Common Stock equal to the Required Registration Amount as of date the
Registration Statement is initially filed with the SEC. The Registration
Statement shall contain the “Selling Stockholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit A. The Company
shall use its best efforts to have the Registration Statement declared effective
by the SEC as soon as practicable, but in no event later than the Effectiveness
Deadline. By 5:30 pm New York time on the Business Day following the Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
Securities Act the final Prospectus to be used in connection with sales pursuant
to such Registration Statement. The Company shall cause the Registration
Statement to remain effective until all of the Registrable Securities have been
sold or may be sold without Rule 144 volume restrictions pursuant to Rule 144,
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
Holder (the “Registration Period”). Prior to the filing of the Registration
Statement with the SEC, the Company shall furnish a draft of the Registration
Statement to the Holder for its review and comment. The Holder shall furnish
comments on the Registration Statement to the Company within two (2) Business
Days of the receipt thereof from the Company and the Company shall give due
consideration to such comments.

 



4

 

 

(b) Failure to File or Obtain Effectiveness of the Registration Statement.

 

1. If a Registration Statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline (if the Company files a
Registration Statement without affording the Holder the opportunity to review
and comment on the same as required by Section 3(a), the Company shall not be
deemed to have satisfied this clause (1)), the Company will make a payment to
the Holder, as liquidated damages and not as a penalty (the “Registration
Liquidated Damages”), in an amount equal to two percent (2%) of the aggregate
purchase price paid by Holder for the Registrable Securities for the initial day
of failure to file such Registration Statement by the Filing Deadline and for
each subsequent 30-day period (pro rata for any portion thereof) thereafter for
which no such Registration Statement is filed with respect to the Registrable
Securities. Such payments shall be made to the Holder in cash no later than ten
(10) Business Days after the Filing Deadline and the expiry of each subsequent
30-day period, as applicable. Simple interest shall accrue at the rate of ten
percent (10%) per month on any Registration Liquidated Damages that shall not be
paid by the applicable payment date until such amounts are paid in full.

 

2. If: (i) a Registration Statement covering the Registrable Securities filed or
required to be filed hereunder is not declared effective by the SEC by its
Effectiveness Deadline (other than as a result of Holder not willing to comply
with the Cut Back Securities requirement as set forth in Section 3(c)), or (ii)
after a Registration Statement has been declared effective by the SEC, sales
cannot be made pursuant to such Registration Statement for any reason
(including, without limitation, by reason of a stop order or the Company’s
failure to update such Registration Statement) or the Holder is otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities for more than 30 consecutive calendar days or more than an aggregate
of 40 calendar days during any 12-month period (which need not be consecutive
calendar days) (each of (i) and (ii), a “Maintenance Failure”), then the Company
will make a payment to the Holder, as liquidated damages and not as a penalty
(the “Effectiveness Liquidated Damages” and together with the Registration
Liquidated Damages, the “Liquidated Damages”), in an amount equal to two percent
(2%) of the aggregate purchase price paid by Holder for the Registrable
Securities for the initial day of a Maintenance Failure and for each 30-day
period (pro rata for any portion thereof) thereafter until the Maintenance
Failure is cured. The Effectiveness Liquidated Damages shall be paid monthly
within ten (10) Business Days of the date of occurrence of any Maintenance
Failure and the expiry of each subsequent 30-day period, as applicable. Such
payments shall be made to the Holder in cash. Simple interest shall accrue at
the rate of ten percent (10%) per month on any such Effectiveness Liquidated
Damages that shall not be paid by the applicable payment date until such amounts
have been paid in full.

 



5

 

 

3. The parties agree that (i) notwithstanding anything to the contrary herein,
no Liquidated Damages shall be payable with respect to any period after the
expiration of the Registration Period (it being understood that this sentence
shall not relieve the Company of any Liquidated Damages accruing prior to the
expiration of the Registration Period), and in no event shall the aggregate
amount of Liquidated Damages payable to the Holder exceed, in the aggregate,
fifteen percent (15%) of the aggregate purchase price paid by Holder for the
Registrable Securities, and (ii) except with respect to (x) the initial day of
failure to file a Registration Statement by the Filing Deadline and (y) the
initial day of any Maintenance Failure, in no event shall the Company be liable
in any thirty (30) day period for Liquidated Damages under this Agreement in
excess of fifteen percent (15%) of the aggregate purchase price paid by Holder
for the Registrable Securities. If the Company is unable to cause a Registration
Statement covering the Registrable Securities to be filed or declared effective
on or prior to the Filing Deadline or Effectiveness Deadline, as applicable, as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Company may request a waiver of the Liquidated Damages,
and Holder may grant or withhold its consent to such request in its discretion.

 

(c) Liquidated Damages. The Company and the Buyer hereto acknowledge and agree
that the sums payable under subsection 2(b) above shall constitute liquidated
damages and not penalties and are in addition to all other rights of the Buyer,
including the right to call a default or seek injunctive relief. The parties
further acknowledge that (i) the amount of loss or damages likely to be incurred
is incapable or is difficult to precisely estimate, (ii) the amounts specified
in such subsections bear a reasonable relationship to, and are not plainly or
grossly disproportionate to, the probable loss likely to be incurred in
connection with any failure by the Company to obtain or maintain the
effectiveness of a Registration Statement, (iii) one of the reasons for the
Company and the Buyer reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Buyer are sophisticated business parties and have been
represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length. Notwithstanding the foregoing, there shall be no
liquidated damages for Cut Back Securities (as defined in Section 3(c) below).

 

(d) Piggyback Registration.

 

1. Piggyback Rights. If the Company shall determine to register the offer or
sale of any of its capital stock either (x) for its own account, (y) for the
account of Holder or (z) for the account of other stockholders (other than (i) a
registration on Form S-8 (as promulgated under the Securities Act), (ii) a
registration relating solely to (A) a Rule 145 transaction under the Securities
Act or otherwise made in connection with mergers, acquisitions, exchange offers,
subscription offers or dividend reinvestment plans, (B) to an exchange offer for
securities of the Company or its subsidiaries or another entity; or (C) in more
than one of the kinds of transaction listed in this Section (ii), (iii) a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement), or (iv) pursuant to the Company’s current
shelf Registration Statement on Form S-3 or amendments thereto or the filing of
any new shelf Registration Statement on Form S-3 (each such registration not
withdrawn or abandoned prior to the effective date thereof being herein called a
“Piggyback Registration”), the Company will, subject to the conditions set forth
in this Section 2(d) (provided, that the Company shall have no obligation to
proceed with the filing or effectiveness of any such registration statement as
it determines in its sole discretion):

 

a) promptly, but in any event not less than six (6) days (two (2) Business Days
in the event of an “overnight” offering or “bought” deal) prior to filing the
applicable Registration Statements, give to Holder a written notice thereof (the
“Piggyback Registration Notice”); and

 



6

 

 

b) subject to Subsection 2 below and any transfer restrictions Holder may be a
party to, include in such Piggyback Registration (and any related qualification
under blue sky laws or other compliance), and in any underwriting involved
therein, all the Registrable Securities specified in a written request or
requests, made by Holder. Such written request must specify the specific amount
of Holder’s Registrable Securities for which inclusion is requested and the
intended method of disposition thereof and shall be received by the Company
within six (6) days (two (2) Business Days in the case of an “overnight”
offering or “bought” deal) after written notice from the Company is given under
Subsection 1 above. In the event that Holder makes such written request, Holder
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company and the managing underwriter, if any, at
any time at least two (2) Business Days prior to the effective date of the
Registration Statement relating to such Piggyback Registration. In the event any
Holder requests inclusion in a Piggyback Registration pursuant to this
Subsection (b) in connection with a distribution of Registrable Securities to
its partners or members, the Piggyback Registration shall provide for the resale
by such partners or members, if requested by Holder.

 

2. Underwriting. If the Piggyback Registration of which the Company gives notice
is for a registered public offering involving an underwriting, the Company shall
so advise Holder as a part of the written notice given pursuant to Subsection 1
above (the “Underwritten Offering Piggyback Notice”). In such event, the right
of Holder to a Piggyback Registration pursuant to this Section 2(d) shall be
conditioned upon Holder’s participation in such underwriting and the inclusion
of Holder’s Registrable Securities in the underwriting to the extent provided
herein. Holder shall (together with the Company and any other stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form for secondary public offerings with the
managing underwriter or underwriters selected for underwriting by the Company;
provided, however, that such underwriting agreement shall not provide for
indemnification or contribution obligations on the part of Holder except as may
be customary and reasonable.

 



7

 

 

3. Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, and (ii) if the Underwriters’ Maximum Number exceeds the number of
securities proposed to be included pursuant to clause (i) above, then such
excess, up to the Underwriters’ Maximum Number shall first be deducted from any
shares to be included by other stockholders and to the extent such amount is
insufficient, then shares shall be deducted from the amount sold by Holder.

 

3. RELATED OBLIGATIONS.

 

(a) The Company shall, not less than three (3) Trading Days prior to the filing
of each Registration Statement and not less than one (1) Trading Day prior to
the filing of any related amendments and supplements to all Registration
Statements (except for annual reports on Form 10-K), furnish to Holder copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
reasonable and prompt review of Holder. The Company shall not file a
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holder shall reasonably object in good faith; provided,
that, the Company is notified of such objection in writing no later than two (2)
Trading Days after the Holder has been so furnished copies of a Registration
Statement.

 

(b) The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the Prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and prepare and
file with the SEC such additional Registration Statements in order to register
for resale under the Securities Act all of the Registrable Securities; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to a Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Holder true and complete copies of all
correspondence from and to the SEC relating to a Registration Statement
(provided that the Company may excise any information contained therein which
would constitute material non-public information as to Holder, if Holder has not
executed a confidentiality agreement with the Company); and (iv) comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company’s filing a report on Form 10-K, Form 10-Q or Form 8-K or
any analogous report under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company shall incorporate such report by reference into the
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement the
Registration Statement.

 



8

 

 

(c) Reduction of Registrable Securities Included in a Registration Statement.
Notwithstanding anything contained herein, in the event that the SEC requires
the Company to reduce the number of Registrable Securities to be included in a
Registration Statement in order to allow the Company to rely on Rule 415 with
respect to a Registration Statement, then the Company shall be obligated to
include in such Registration Statement (which may be a subsequent Registration
Statement if the Company needs to withdraw the initial Registration Statement
and refile a new Registration Statement in order to rely on Rule 415) only such
limited portion of the Registrable Securities as the SEC shall permit. Any
Registrable Securities that are excluded in accordance with the foregoing terms
are hereinafter referred to as “Cut Back Securities.” To the extent Cut Back
Securities exist, as soon as may be permitted by the SEC, the Company shall be
required to file a Registration Statement covering the resale of the Cut Back
Securities and shall use best efforts to cause such Registration Statement to be
declared effective as promptly as practicable thereafter.

 

(d) The Company shall electronically furnish to Holder, without charge, (i) at
least one (1) copy of such Registration Statement as declared effective by the
SEC and any amendment(s) thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus, (ii) five (5) copies of the final prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as such Holder may reasonably request) and (iii) such
other documents as Holder may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by Holder.

 

(e) The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as
Holder reasonably requests, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its Certificate of Incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Holder of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 



9

 

 

(f) As promptly as practicable after becoming aware of such event or
development, the Company shall notify Holder in writing of the happening of any
event as a result of which the Prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
electronically deliver five (5) copies of such supplement or amendment to
Holder. The Company shall also promptly notify Holder in writing (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to
Holder on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to a Registration Statement or related prospectus
or related information, and (iii) of the Company’s reasonable determination that
a post-effective amendment to a Registration Statement would be appropriate (any
such notification in clauses (i) through (iii) shall be delivered to Holder by
facsimile or email).

 

(g) The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction within the United States of America and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Holder of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

 

(h) If, after the execution of this Agreement, Holder believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of Holder, the Company
shall use its commercially reasonable best efforts to furnish to Holder, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as Holder may reasonably request (but not more than twice
in any consecutive 12-month period) (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Holder.

 

(i) If, after the execution of this Agreement, Holder believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of Holder, the Company
shall make available for inspection by (i) Holder and (ii) one firm of
accountants or other agents retained by the Holder (the “Inspector”) all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by Inspector, and cause the Company’s officers, directors and
employees to supply all information which Inspector may reasonably request;
provided, however, that Inspector shall agree, and Holder hereby agrees, to hold
in strict confidence and shall not make any disclosure (except to Holder) or use
any Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspector is so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by any action of the Holder or any
of its representatives or as a result of a disclosure in violation of this
Agreement or any other agreement of which the Inspector and the Holder has
knowledge. Holder agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.

 



10

 

 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws or
the rules or regulations of the Principal Market, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning Holder is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to Holder and allow Holder, at the Holder’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(k) The Company shall use its best efforts either to cause all the Registrable
Securities covered by a Registration Statement (i) to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) the
inclusion for quotation on the Principal Market. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(k).

 

(l) The Company shall cooperate with Holder to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities to be offered pursuant to a Registration Statement
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Holder may reasonably request and registered in such name as the
Holder may request.

 

(m) The Company shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.

 

(n) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with the provisions of
Rule 158 under the Securities Act) covering a twelve (12) month period beginning
not later than the first day of the Company’s fiscal quarter next following the
Effective Date of the Registration Statement.

 



11

 

 

(o) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

(p) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to Holder)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit B.

 

(q) The Company shall use its commercially reasonable efforts to take all other
reasonable actions necessary to expedite and facilitate disposition by Holder of
Registrable Securities pursuant to a Registration Statement.

 

4. OBLIGATIONS OF THE HOLDER.

 

(a) Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f), Holder will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities until Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(f) or receipt of notice that no supplement or amendment is required.
Notwithstanding anything to the contrary, the Company shall cause its transfer
agent to deliver unlegended certificates for shares of Common Stock to a
transferee of Holder in accordance with the terms of the Securities Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which Holder has entered into a contract for sale prior to the Holder’s receipt
of a notice from the Company of the happening of any event of the kind described
in Section 3(f) or the first sentence of 3(e) and for which the Holder has not
yet settled.

 

(b) Holder covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act as applicable to it or an exemption therefrom
in connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

5. EXPENSES OF REGISTRATION.

 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal (which shall
exclude fees and expenses of Inspector and counsel to the Holder) and accounting
fees, shall be paid by the Company.

 



12

 

 

6. INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend Buyer, Holder, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls Buyer or Holder within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading; or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). The Company shall reimburse the Buyer or
Holder and each such controlling person promptly as such expenses are incurred
and are due and payable, for any legal fees or disbursements or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Buyer or Holder to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c); and (z) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by the Buyer or
Holder pursuant to Section 9 hereof.

 



13

 

 

(b) In connection with a Registration Statement, Buyer and Holder agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers, employees, representatives, or agents and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or is
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by Buyer or Holder expressly for use in
connection with such Registration Statement; and, subject to Section 6(d), Buyer
or Holder will reimburse any legal or other expenses reasonably incurred by it
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of Buyer or Holder, which consent shall not be unreasonably
withheld; provided, further, however, that the Buyer or Holder shall be liable
under this Section 6(b) for only that amount of a Claim or Indemnified Damages
as does not exceed the net proceeds to Buyer or Holder as a result of the sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Buyer or Holder pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to Buyer or Holder prior to Buyer’s or Holder’s use of
the prospectus to which the Claim relates.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 



14

 

 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8. REPORTS UNDER THE EXCHANGE ACT.

 

So long as Holder owns Registrable Securities, with a view to making available
to the Holder the benefits of Rule 144 promulgated under the Securities Act or
any similar rule or regulation of the SEC that may at any time permit the Holder
to sell securities of the Company to the public without registration (“Rule
144”) the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents as are required by the applicable provisions of Rule 144;
and

 

(c) electronically furnish to Holder, promptly upon request, (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Holder to sell such securities pursuant to
Rule 144 without registration.

 



15

 

 

9. AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Holder. Any
amendment or waiver effected in accordance with this Section 9 shall be binding
upon Holder and the Company. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
parties to this Agreement.

 

10. MISCELLANEOUS.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities or owns
the right to receive the Registrable Securities. If the Company receives
conflicting instructions, notices or elections from two (2) or more Persons with
respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company, to: 9200 Sunset Boulevard, Suite 1201   West Hollywood, CA
90069   Attention: CEO   Telephone: (310) 601-2500   Facsimile: (310) 601-2510  
Email: rob@livexlive.com and tenia@livexlive.com     With Copy to (which shall
Foley Shechter Ablovatskiy LLP not constitute notice): 1359 Broadway, 20th
Floor, Suite 2001   New York, NY 10018   Attention:   Sasha Ablovatskiy, Esq.  
Telephone:  (212) 335-0466   Facsimile:  (917) 688-4092   Email:
sablovatskiy@foleyshechter.com

 

If to Holder, to its address, email and facsimile number on the signature page,
with copies to Holder’s representatives as set forth on the signature page or to
such other address, email and/or facsimile number and/or to the attention of
such other person as the recipient party has specified by written notice given
to each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, (C) if by
email, upon receipt (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or (D) provided
by a courier or overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 



16

 

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(d) The laws of the State of Delaware shall govern all issues concerning the
relative rights of the Company and the Holder. All other questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of the
County of New Castle, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e) This Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.

 

(f) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(g) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 



17

 

 

(h) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(i) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(j) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



18

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their signature page to
this Registration Rights Agreement to be duly executed as of the date first
above written.

 

  COMPANY:         LIVEXLIVE MEDIA, INC.         By: /s/ Robert S. Ellin  
Name:  Robert S. Ellin   Title: CEO and Chairman

 



19

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their signature page to
this Registration Rights Agreement to be duly executed as of the date first
above written.

 

  BUYER:         HARVEST SMALL CAP PARTNERS, L.P.         By: /s/ Jeffrey Osher
  Name: Jeffrey Osher     Title: Managing Member         HARVEST SMALL CAP
PARTNERS MASTER, LTD.       By:   /s/ Jeffrey Osher   Name: Jeffrey Osher  
Title: Managing Member           Address for Notice:         505 Montgomery
Street, Suite 1250   San Francisco, CA 94111   Email: jeff@nostreetcapital.com  
      With Copy to (which shall Keating Muething & Klekamp PLL not constitute
notice): One East 4th Street, Suite 1400   Cincinnati, Ohio 45202   Attention:
Michael J. Moeddel   Telephone: (513) 639-3962   Facsimile: (513) 579-6457  
Email: moeddelm@kmklaw.com

 



20

 

 

Exhibit A

 

SELLING STOCKHOLDERS

 

AND PLAN OF DISTRIBUTION

 

Selling Stockholders

 

The shares of Common Stock being offered by the selling stockholders are
issuable upon conversion of the Convertible Note and the Subscription Shares.
For additional information regarding the issuance of the Convertible Note, and
Subscription Shares, see “Private Placement of Convertible Note and Subscription
Shares” above. We are registering the shares of Common Stock in order to permit
the selling stockholders to offer the shares for resale from time to time.
Except as otherwise notes and except for the ownership of the Convertible Note
and the Subscription Shares issued pursuant to the Securities Purchase
Agreement, the selling stockholders have not had any material relationship with
us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
Convertible Note and Subscription Shares, as of , 2020, assuming conversion of
the Convertible Note and the Subscription Shares held by the selling
stockholders on that date, without regard to any limitations on conversions or
exercise.

 

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least (i) 100%
of the number of Conversion Shares issued and issuable pursuant to the
Convertible Note as of the trading day immediately preceding the date the
registration statement is initially filed with the SEC, and (ii) the
Subscription Shares. Because the conversion price of the Convertible Note may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

 

Name of Selling Stockholder  Number of Shares
Owned Prior to
Offering   Maximum Number
of Shares to be Sold
Pursuant to this
Prospectus   Number of Shares
Owned After
Offering  

Percentage of

Shares

Beneficially

Owned After

Offering

  Harvest Small Cap Partners, L.P.             239,788                   
Harvest Small Cap Partners Master, Ltd.        560,212           

 



A-1

 

 

Plan of Distribution

 

The Selling Stockholder (the “Selling Stockholder”) of the common stock and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their shares of common stock on any stock exchange, market or
trading facility on which the shares are traded or in private transactions.
These sales may be at fixed or negotiated prices. The Selling Stockholder may
use any one or more of the following methods when selling shares:

 

  · ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  · block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  · purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  · an exchange distribution in accordance with the rules of the applicable
exchange;

 

  · privately negotiated transactions;

 

  · broker-dealers may agree with the Selling Stockholder to sell a specified
number of such shares at a stipulated price per share;

 

  · through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  · a combination of any such methods of sale; or

 

  · any other method permitted pursuant to applicable law.

 

The Selling Stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus.

 

In connection with the sale of the common stock or interests therein, the
Selling Stockholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholder may also enter into option or other transactions with broker-dealers
or other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

 



A-2

 

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholder against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.

 

Because Selling Stockholder may be deemed to be “underwriters” within the
meaning of the Securities Act, it will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholder.

 

The Company agreed to keep this prospectus effective until the earlier of (i)
the date on which the shares may be resold by the Selling Stockholder without
registration and without regard to any volume limitations by reason of Rule
144(k) under the Securities Act or any other rule of similar effect or (ii) all
of the shares have been sold pursuant to this prospectus or Rule 144 under the
Securities Act or any other rule of similar effect. The resale shares will be
sold only through registered or licensed brokers or dealers if required under
applicable state securities laws. In addition, in certain states, the resale
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholder will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
shares of the common stock by the Selling Stockholders or any other person. The
Company will make copies of this prospectus available to the Selling Stockholder
and has informed it of the need to deliver a copy of this prospectus to each
purchaser at or prior to the time of the sale (including by compliance with Rule
172 under the Securities Act).

 



A-3

 

 

Exhibit B

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Attention:

 

Re: LIVEXLIVE MEDIA, INC.

 

Ladies and Gentlemen:

 

We are counsel to LiveXLive Media, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of July 2, 2020 (as amended, the “Securities
Purchase Agreement”) entered into by and between the Company and No Street
Capital LLC (the “Buyer”) pursuant to which the Company issued to the Buyer, or
its assignees, shares of its Common stock, par value $0.001 per share (the
“Common Stock”). Pursuant to the Securities Purchase Agreement, the Company also
has entered into a Registration Rights Agreement, dated as of September 15,
2020, with Harvest Small Cap Partners, L.P. and Harvest Small Cap Partners
Master, Ltd. (the “Registration Rights Agreement”) pursuant to which the Company
agreed, among other things, to register the Registrable Securities (as defined
in the Registration Rights Agreement) under the Securities Act of 1933, as
amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on ______, the Company filed a
Registration Statement on Form (File No. 333-________ ) (the “Registration
Statement”) with the U.S. Securities and Exchange Commission (the “SEC”)
relating to the Registrable Securities which names the Buyer as a selling
stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

  Very truly yours,       [Law Firm]       By:  

 

cc:Harvest Small Cap Partners, L.P.     Harvest Small Cap Partners Master, Ltd.

 

 

B-1



 

 